UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 24, 2007 Burlington Northern Santa Fe Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-1153541-1804964 (Commission File Number) (I.R.S. EmployerIdentification No.) 2650 Lou Menk Drive Fort Worth, Texas 76131 (Address of principal executive offices)(Zip Code) (800) 795-2673 (Registrant's telephone number, including area code) (Not Applicable) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT Item 2.02 Results of Operations and Financial Condition On July 24, 2007, Burlington Northern Santa Fe Corporation issued a press release announcing its second quarter 2007 operating results. The press release is furnished as Exhibit 99.1 to this Form 8-K. Item 9.01
